DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,496,362. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 of the patent anticipates application claims 1, 8, and 15.  Accordingly, application claims 1, 8, and 15 is not patentably distinct from patent claims 1, 8, 15.

Application Claim 1
A method performed at a vehicle for navigating autonomous driving, the vehicle having a control system which includes a processor, comprising: 



2) ascertaining whether the verbal message includes one of a group of predetermined commands, the group of predetermined commands only containing one or more first commands, the first commands including start, stop, forward, backward, turn-left, turn-right, and U-turn; 




3) determining a maneuver via the control system after it is detected that the verbal message comprises the one of the group of predetermined commands; 

4) calculating a route segment for the vehicle to travel via the control system when the route segment is involved in the maneuver; and 

5) implementing the maneuver.

A method performed at a vehicle for navigating autonomous driving, the vehicle having a control system which includes a processor, comprising:


2)    analyzing the verbal message after receiving it;
3)    ascertaining whether the verbal message includes any of seven predetermined commands, wherein the seven predetermined commands include start, stop, forward, backward, turn-left, turn-right, and U-turn;
4)    determining a maneuver via the control system after it is detected that the verbal message comprises one of the seven predetermined commands; and
5)    calculating a route segment for the vehicle to travel via the control system when the verbal message comprises stop, forward, backward, turn-left, turn-right, or U-turn command and implementing the maneuver.



Conflicting patent claim 1 discloses “seven predetermined commands” whereas applicant claim 1 discloses “a group of predetermined commands.”  Thus it is apparent that the patent claim 1 is narrower than applicant claim 1 and anticipates applicant claims 1, 8, and 15.
Claims 2-7, 9-14, 16-20 are similarly rejected on the ground of nonstatutory obviousness-type double patenting as being unpatenable over claims 2-7, 9-14, 16-20 of U.S. Patent No. 10,496,362.  Although the conflicting claims are not identical, they are not patenably distinct from each other for the same reason mentioned above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661